Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Jabri fails to expressly disclose adjusting the second ray source according to the first image data to make the second ray source move to the first location and an emitted ray beam pass through the target, wherein a time taken for the second ray source to move the first location is a positive integer multiple of a preset respiratory period of a patient and as such, a prima facie case of obviousness has not been established. The examiner respectfully disagrees. 
Notice that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Jabri discloses a dual-energy imaging system. The dual-energy imaging system is a digital X-ray system that is designed both to acquire original image data and to process the image data to produce an image for viewing. The system has a source and a portable flat-panel digital detector. The system is operable to produce a first energy image and second energy image, which may be decomposed to produce a soft tissue 
Further, pulmonary gating is used and a technique that prevents image artifacts from being created in the image when lung volume changes between a first and second exposure. The lung volume changes can occur when the DR imaging system is used to obtain images of patients that cannot hold their breaths for very long, if at all. During pulmonary gating, the system 20 acquires both the first energy image and the second energy image when the lung is at its slowest motion, based on signals from the respiratory sensor 38 of FIG. 1. In an alternative embodiment of pulmonary gating, the first energy and second energy images are acquired during different respiratory cycles, but at approximately the same point in the respiratory cycle.
During image acquisition, an image is acquired at first energy represented generally by block 118. In quick succession, an image is acquired at second energy represented generally by blocks 120. The first energy image typically is acquired first. The first energy exposure may last approximately 100-300 msec. The second energy exposure occurs approximately 0.5 sec later and lasts approximately 10-30 msec. Detector corrections may be applied to both the second energy image and first energy images, respectively. Such detector corrections are known in systems employing flat panel detectors and include techniques such as bad pixel/line correction, gain map correction, etc., as well as corrections specific to dual energy imaging such as laggy pixel corrections. 
The system 20 is able to use the signals to triangulate the orientation and location of the detector 24 relative to the source 22 to determine if the detector 24 is aligned normal to the path of the rays coming from the source 22. The alignment sensors may also be operable to indicate when the detector 24 is within range of the source 22. When the detector 24 and source 22 are aligned, an audible and/or a visible indicator are activated. However, the converse arrangement may be used, i.e., the alignment transmitters 40 may be placed on the source 22 and the sensors within the detector 24 (Abstract) [0021] [0023] [0034] [0036].
Knox discloses a detection system comprising a source 14 is arranged to project a wide beam 16 of radiation generally directed towards the isocentre 18 of the patient. The source 14 is rotatable around the isocentre 18 on a rotational support 20. The support can, for example, be in the form of a ring or annulus around the patient 10 and couch 12 in which the source is mounted, or it can be a C-arm, or any suitable support allowing the source to rotate, or any combination thereof.
Knox further teaches as an alternative to the breath control system, it is possible to use a feature in the projection image(s) to determine the breathing phase, such as the position of the patient's diaphragm. This can then be used to select the relevant images to be used in the projection process.  Fig. 3 shows a system including a therapeutic source of radiation 38 (second source) arranged to emit a suitably collimated beam of therapeutic radiation 40. This allows simultaneous scanning and treatment. If the radiation from source 14 continues during the treatment, the output of the radiographic apparatus can be used to control delivery of therapeutic radiation from the source 38, dependent on the patient's breathing cycle. This ensures that the tumor 
It would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify Knox with two different energy sources to include the teachings of Jabri which is to positon two differing energies although by a dual energy source to align knox’s two sources in the same position also with regards to a patients breathing cycle to ensure that the addressed tumor where radiation is delivered is in the perfect position when the radiation is delivered.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. (US Pub. No. 2010/0104070 A1) in view of Jabri et al. (US Pub. No. 2010/0046705 A1).
With regards to claims 1, 12 and 21, Knox discloses a method for tracking and irradiating a target using a radiotherapy device (Figure 3). Knox teaches a ray positioning and photographing method in conjunction with a radiotherapy device, wherein the radiotherapy device comprises a first ray source 14, a second ray source 38 and a detector 22; the first ray source 14 moves to a first position, emitting a beam 16; the detector 22 receives the beam 16, and generates first image data of a target of 
Knox fails to expressly disclose content therein relating to the movement of the second ray source to the first position and that the time used is a positive integer multiple of a patient’s pre-set respiratory cycle. Jabri discloses a dual-energy radiographic positioning method, comprising acquiring a first image at a first energy level and a second image at a second energy level at a desired stage of a patient’s respiratory cycle; and acquiring a first image at a given point during a first respiratory cycle, and acquiring a second image at approximately the same given point on a subsequent respiratory cycle (equivalent to an acquisition time interval being a positive integer multiple of a patient’s pre-set respiratory cycle) [0034] [0036] . It would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify Knox to include the teachings of Jabri in order to improve image acquisition.
As for the device claims directed to multiple and separate controllers, notice that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  One would have been motivated to duplicate controllers for the purpose of committing an electronic solely to one function in order to help the user target track.
With regards to claims 6 and 17, Knox modified discloses the claimed invention according to claim 1, but fails to expressly disclose receiving the ray beam emitted by 
With regards to claims 7 and 18, Knox modified discloses the claimed invention according to claim 1, but fails to expressly disclose acquiring a current respiratory period of the patient; and adjusting the preset respiratory period according to the current, respiratory period. Jabri discloses the missing limitations in order to provide a great guided radiation therapy [0021][0023] [0034] (Claims 2 -4). It would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify Knox to include the teachings of Jabri in order to improve the radiation therapy.
Claims 2 – 5, 8, 9, 11, 13 – 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. (US Pub. No. 2010/0104070 A1) and Jabri et al. (US Pub. No. 2010/0046705 A1) in view of Mazin (US Pub. No. 2009/0256078 A1).
With regards to claims 2, 4, 13 and 15, Knox modified discloses the claimed invention according to claim 1, but fails to expressly disclose setting at least one respiratory' node within the preset respiratory period and different respiratory periods; and the moving the first ray source to a first location to emit a ray beam comprises: moving the first ray source to the first location to emit the ray beam at the respiratory node. Mazin discloses the missing limitations to provide the radiation with the least amount of movement of the apparatus [0034] – [0036]. In view of the utility, it would be 
With regards to claims 3, 5, 14 and 16, Knox modified discloses the claimed invention according to claim 1, but fails to expressly disclose respectively emitting, by the first ray source, the ray beam at a plurality of different first locations and at each respiratory' node within one respiratory period; respectively receiving the ray beam emitted by the first ray source at each first location and respectively generating a plurality of first image data of the target according to the received ray beam, by the detector; and acquiring movement trajectory information of the target within the respiratory period according to the plurality of first image data.
Mazin discloses the missing limitations to provide the radiation with the least amount of movement of the apparatus [0019]-[0021], [0033] – [0036 [0038] [0045]]. In view of the utility, it would be obvious to a person of ordinary skill in the art at the time the invention was filed to modify Knox to include the teachings of Mazin.
	With regards to claims 8, 9, 11, 19 and 20, Knox modified discloses the claimed invention according to claim 1, but fails to expressly disclose setting a rotational velocity of the first and second ray source as claimed, adjusting the second ray source according to the first image data comprises adjusting an irradiation angle, a dosage or a dose distribution of the second ray source according to the first image data and lastly wherein an angle between the first ray source and the second ray source is 0° or 180° is considered only an obvious matter of design choice involving routine skill of the art. Typically, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884